Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 1 of 23 PageID #: 247




 JN/ABS:JF/AE
 F. #2020R0 1145

 UNITED STATES DISTRICT COURT

                                                   1:20-cr-00580(AMD)(RML)
 EASTERN DISTRICT OF NEW YORK
 -------------- - ------------X

 UNITED STATES OF AMERICA                                  SUPERSEDING
                                                           INDICTMENT
        - against -
                                                           Cr. No. 20-580 (AMD)
 PETER KHAIM and                                           (T. 18, U.S .C., §§ 982(a)(l), 982(a)(7),
 ARKADIY KHAIMOV,                                           982(b)(l), 1028A(a)(l), 1028A(b),
                                                            1028A(c)(5), 1349, 1956(a)(l)(B)(i),
                           Defendants.                      1956(h), 2 and 3551 et seq.; T. 21, U.S.C.,
                                                            § 853(p))
 ---------------------------X

 THE GRAND JURY CHARGES:

                                         INTRODUCTION

                 At all times relevant to this Superseding Indictment, unless otherwise indicated:

 I.     Background

        A.       New York Law Governing the Provision of Pharmacy Services

                 1.     The provision of pharmacy services in New York State was governed by

 Article 137 of the New York Education Law ("Article 137"), which regulated the profession of

 pharmacy, Article 33 of the New York Public Health Law ("Article 33") and the Rules of

 Professionalism set by the New York State Board of Regents ("Rules of Professionalism"),

 among others.

                 2.     Article 13 7 provided, inter alia, that no person or entity was permitted to

 offer prescription drugs for sale unless registered as a pharmacy by the New York State

 Department of Education ("Department of Education"). Persons or entities that wished to

 obtain a pharmacy registration were required to submit an Application for Initial Registration or
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 2 of 23 PageID #: 248




 Transfer of Ownership of Pharmacy (the "New York Phaimacy Application"), also known as

 "Form PH 200," which form was dictated by the Department of Education.

                3.      The New York Pharmacy Application required each applicant to provide

 the full name and certain requested information for each corporate officer, partner or member, as

 well as the full name and certain requested information for each owner or principal stockholder

 (owning 10 percent or more of corporate stock) of the pharmacy. The registrant (an individual

 owner, partner, corporate officer, member or other authorized person) was required to attest that

 he or she "affirm[ ed] under penalty of perjury that the answers and statements that he/she []

 made in the[] application [were] true and[] made and given with the intent of having the

 [Department of Education] and the New York State Board of Pharmacy rely on the truth thereof'

 in determining whether to grant the application.

                4.      Article 137 provided, inter alia, the following requirements for

 pharmacies:

                        (a)    All prescription drugs were required to be dispensed by a licensed

 pham1acist;

                        (b)    Only a licensed person was permitted to practice pharmacy or use

 the title "pharmacist" (with a limited number of exceptions not applicable here); and

                        (c)    If the owner of a pharmacy was not a licensed pharmacist and

 thereby not capable of personally supervising the pharmacy, the licensed pharmacist who had

 personal supervision of the pharmacy (the "Supervising Pharmacist") was required to be named

 on the pharmacy registration. If such licensed pharmacist no longer had personal supervision of

 the pharmacy, the owner was required to notify the Department of Education of that fact and

 provide information for a new Supervising Pharmacist.



                                                    2
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 3 of 23 PageID #: 249




                5.      The Rules of Professionalism provided that, among other responsibilities,

 a Supervising Pharmacist of a New York State-registered pharmacy was required to have:

                        (a)    ensured that either the Supervising Pharmacist or another licensed

 pharmacist was physically on the premises of the pharmacy at all times that the pharmacy was

 open for business;

                        (b)    refrained from delegating professional responsibilities to a person

 whom the Supervising Pharmacist or otherwise licensed pharmacist knew was not qualified to

 perform them; and

                        (c)    notified the New York State Board of Pharmacy within seven days

 of any change in the identity of the Supervising Pharmacist.

        B.      The Health Care Benefit Programs

                6.      The Medicare program ("Medicare") was a federal health care program

 providing benefits to persons who were at least 65 years old or disabled. Medicare was

 administered by the Centers for Medicare and Medicaid Services ("CMS"), a federal agency

 under the United States Department of Health and Human Services ("HHS"). Individuals who

 received benefits under Medicare were referred to as Medicare "beneficiaries."

                7.      Medicare was divided into multiple parts. Medicare Part D provided

 prescription drug coverage to persons who were eligible for Medicare.

                8.      Medicare beneficiaries obtained Part D benefits in two ways: (a) by

 joining a prescription drug plan, which covered only prescription drugs, or (b) by joining a

 Medicare Advantage Plan, which covered both prescription drugs and medical services

 (collectively, "Part D Plans"). Part D Plans were operated by private companies, often referred

 to as drug plan "sponsors," that were approved by Medicare ("Medicare Drug Plan Sponsors").



                                                  3
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 4 of 23 PageID #: 250




                9.     Medicare and Medicare Drug Plan Sponsors were each a "health care

 benefit program," as defined by Title 18, United States Code, Section 24(b).

                10.     CMS assigned pharmacies a national provider identification number

 ("NPI"). A pharmacy dispensing medications to a beneficiary used its assigned NPI when

 submitting a claim for reimbursement under Medicare Part D. A phannacy was permitted to

 submit claims for reimbursement under Part D only for medications that were medically

 necessary and actually dispensed. A pharmacy was required to maintain records verifying that it

 dispensed the medications.

                11.     The Medicaid Program ("Medicaid") in New York State was a federally

 and state funded health care program providing benefits to individuals and families who met

 specified financial and other eligibility requirements, and to certain other individuals who lacked

 adequate resources to pay for medical care. CMS was responsible for overseeing the Medicaid

 program in participating states, including New York. Individuals who received benefits under

 Medicaid, like those who received benefits under Medicare, were referred to as "beneficiaries."

                12.     In New York State, Medicaid provided prescription drug coverage to its

 beneficiaries. Medicaid beneficiaries could obtain their prescription drug benefits from

 pharmacies either through "fee-for-service" plans or through "Medicaid Managed Care Plans,"

 which were plans administered by private insurance companies that were paid by Medicaid.

                13.     Medicaid and Medicaid Managed Care Plans were each a "health care

 benefit program," as defined by Title 18, United States Code, Section 24(b ).

                14.     A pharmacy could pm1icipate in the Medicare Pa11 D program and

 Medicaid (collectively, the "Prescription Drug Plans") by entering into an agreement: (a) directly

 with a Prescription Drug Plan; (b) with one or more Pharmacy Benefit Managers ("PBMs"); or



                                                  4
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 5 of 23 PageID #: 251




 (c) with a Pharmacy Services Administration Organization ("PSAO"). A PBM acted on behalf

 of one or more Prescription Drug Plans. Through a Prescription Drug Plan's PBM, a pharmacy

 could join a Prescription Drug Plan's network. A PSAO contracted with PBMs on behalf of the

 pharmacy.

                15 .    Typically, a beneficiary enrolled in a Prescription Drug Plan obtained

 prescription medications from a pharmacy authorized by the beneficiary's Prescription Drug

 Plan. After filling a beneficiary ' s prescription, the authorized pharmacy submitted the claim

 either directly to a Prescription Drug Plan or to a PBM that represented the Prescription Drug

 Plan. The pharmacy provided, among other things, the beneficiary's identification number, the

 identification number of the medical professional who ordered the prescription and the

 pharmacy's identification number, such as the NPI, with the claim. The Prescription Drug Plan

 or the PBM determined whether the pharmacy was entitled to payment for each claim. Then,

 the Prescription Drug Plan or PBM, either directly or indirectly, reimbursed the pharmacy for the

 claim.

          C.    Targretin and Panretin

                16.     Cutaneious T-Cell Lymphoma was a rare disease, accounting for under

 approximately five percent of all cases of non-Hodgkin's Lymphoma, that primarily affected the

 skin. Targretin was a drug used to treat skin problems arising from Cutaneious T-Cell

 Lymphoma.

                17.     In or around June 2000, Targretin Gel 1% was approved as a new dosage

 form for Targretin by the U.S. Food and Drug Administration (the "FDA") as a priority drug for

 the topical treatment of cutaneous lesions in patients with Cutaneious T-Cell Lymphoma (stage




                                                  5
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 6 of 23 PageID #: 252




 IA and IB) who had refractory or persistent disease after other therapies or who had not tolerated

 other therapies.

                    18.   The use of Targretin Gel 1% was medically necessary only if other skin-

 directed therapies had failed or were contra-indicated for a particular patient.

                    19.   Panretin was a drug used to treat certain skin lesions in Kaposi sarcoma, a

 type of cancer related to Acquired Immunodeficiency Syndrome ("AIDS").

                20.       In or around February 1999, Panretin Gel 0.1 % was approved by the FDA

 for the topical treatment of cutaneous lesions in patients with AIDS-related Kaposi's sarcoma.

                21.       Targretin Gel 1% and Panretin Gel 0.1 % were not legitimate treatments

 for the disease caused by the coronavirus that was discovered in or about December 2019

 ("COVID-19") or any side effects of COVID-19.

                22.       The Average Wholesale Price for Targretin Gel 1% was in excess of

 approximately $34,000 for each 60 gram tube.

                23.       Due to the relative expense of Targretin Gel 1% and Panretin Gel 0.1 %,

 the Prescription Drug Plans imposed prior authorization requirements before permitting

 pharmacies to be reimbursed for dispensing these drugs. Prior authorization was a requirement

 that a health care provider obtain advance approval from the Prescription Drug Plans to dispense

 a prescription drug before submitting a claim for reimbursement. Pursuant to the requirement,

 the pharmacy would be paid for dispensing Targretin Gel 1% and Panretin Gel 0.1 % only if the

 prescription drug for the beneficiary was pre-approved by the beneficiary's Prescription Drug

 Plan.




                                                   6
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 7 of 23 PageID #: 253




          D.    Special Requirements for Dispensing Medications in a Disaster or Emergency

                24.       The United States Code of Federal Regulations subjected Prescription

 Drug Plans to special requirements during a disaster or emergency. See 42 CPR 422.1 00(m).

 A declaration by the governor of a state or protectorate was one of the triggering events for these

 special requirements .

                25.       On or about January 31 , 2020, as a result of the spread of COVID-19

 within the United States, the HHS Secretary declared a national public health emergency, and, on

 or about March 13, 2020, the President of the United States issued Proclamation 9994 declaring

 a national emergency retroactive to March 1, 2020. See 85 Fed. Reg. 15,337. At that time, the

 President of the United States determined that COVID-19 was of sufficient severity and

 magnitude to warrant an emergency determination under Section 50l(b) of the Robert T.

 Stafford Disaster Relief and Emergency Assistance Act, pursuant to Title 42, United States

 Code, Sections 5121 -5207. As of December 2020, declarations had been made regarding the

 COVID-19 public health emergency in all 50 States, the District of Columbia and the U.S.

 Territories, thus triggering the special requirements that are applicable to Prescription Drug

 Plans.

                26.       These special requirements were designed to ensure that beneficiaries

 received access to their prescription drug benefits during a disaster or emergency, such as the

 COVID-19 pandemic. Prescription Drug Plans were required to, inter alia, waive prior

 authorization requirements during a disaster or emergency, including during the COVID-19

 public health emergency.

                27.       A pharmacy that had failed to comply with otherwise applicable

 requirements could bill for prescription drugs that were purportedly dispensed to beneficiaries



                                                   7
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 8 of 23 PageID #: 254




 during a state of disaster or emergency by using certain billing codes (an "Emergency Override

 Code"). One Emergency Override Code allowed a pharmacy to bill and receive reimbursement

 for prescription drugs, such as Targretin Gel 1% and Panretin Gel 0.1 %, without receiving the

 prior authorization that was generally required.

                28 .    In addition, during a public health emergency as described in Section

 l 135(g)(l)(B) of the Social Security Act, pursuant to Section 3714 of the Coronavirus Aid,

 Relief and Economic Security ("CARES") Act, as implemented by CMS, Prescription Drug

 Plans were required to relax "refill-too-soon" edits ("Refill-Too-Soon Edits"). Refill-Too-Soon

 Edits typically prevented a pharmacy from billing for dispensing multiple prescriptions of the

 same medication, such as Targretin Gel I% and Panretin Gel 0.1 %, to a single beneficiary within

 a single 30-day period. Pursuant to Section 3714 of the CARES Act, however, Prescription

 Drug Plans were required to suspend all quantity and days ' supply limits under 90 days for all

 covered Medicare Part D drugs, except for certain exceptions not applicable here.

        E.      The Defendant and Relevant Entities

                29.     The defendant PETER KHA IM was a resident of Forest Hills, New York.

                30.     The defendant ARKADIY KHAIMOV was a resident of Forest Hills,

 New York, and the defendant PETER KHAIM's younger brother.

                31.     Money Launderer 1, an individual whose identity is known to the Grand

 Jury, was an international money launderer.

                32.     The defendants PETER KHAIM and ARKADIY KHAIMOV, together

 with others, owned, controlled and operated the following sixteen companies, which were

 formed and incorporated under New York State law (the "Scheme Pharmacies"):




                                                    8
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 9 of 23 PageID #: 255




                      (a)      Spring RX was a New York company located at 111-50

 Springfield Boulevard, Queens Village, New York;

                      (b)      Zone Pharmacy was a New York company located at 125-20 111 th

 Avenue, Jamaica, New York;

                      (c)      GAF Pharmacy was a New York company located at 98-100 E.

 165th Street, Bronx, New York;

                      (d)      Mani pal Drugs was a New York company located at 280 Nostrand

 Avenue, Brooklyn, New York;

                      (e)      LPM Pharmacy was a New York company located at 7537 Main

 Street, Flushing, New York;

                      (f)      Sterling Drugstore was a New York company located at l 16-22A

 Metropolitan Avenue, Richmond Hill, New York;

                      (g)      SEY Drugs Inc., which also operated as "Jamaica Pharmacy," was

 a New York corporation located at 8924 163rd Street, Jamaica, New York;

                      (h)      JP RX, which also operated as "Maccabi Pharmacy," was a New

 York company located at 7618 Jamaica Avenue, Jamaica, New York;

                      (i)      Merrick RX Inc., which also operated as "Bums Pharmacy," was a

 New York corporation located at 6804 Bums Street, Forest Hills, New York;

                      (i)      IVS Pharmacy was a New York company located at 185-08 Union

 Turnpike, Su ite l 09, Fresh Meadows, New York;

                      (k)      1105 JTP LLC, which also operated as "Genome Pharmacy," was

 a New York company located at 1105 Jericho Turnpike, New Hyde Park, New York;




                                               9
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 10 of 23 PageID #: 256




                       (I)     Shreeman Pharmacy lnc., which also operated as "Genome

 Pharmacy," was a New York corporation located at 1105 Jericho Turnpike, New Hyde Park,

 New York;

                       (m)     Malvina Drug Corp. was a New York corporation located at 300

 Hempstead Turnpike, Suite 214, West Hempstead, New York;

                       (n)     Merrick Wellness was a New York company located at 126-14

 Merrick Boulevard, Suite F, Jamaica, New York;

                       (o)     Albertson Pharmacy was a New York company located at 1028

 Willis A venue, Albertson, New York; and

                       (p)     Howard Beach Pharmacy LLC, which also operated as

 "OrgaNYC," was a New York company located at 133-40 79th Street, Howard Beach, New

 York.

                33.    The Scheme Pharmacies were registered with the New York State Office

 of the Professions as pharmacy establishments.

                34.    Money Launderer 1 owned, controlled and operated the companies that

 were used to launder the proceeds of the fraudulent scheme obtained by the Scheme Pharmacies

 (the "Pass-Through Entities"). Many of the Pass-Through Entities contained the word

 "wholesale" in their name or were purposefully named after legitimate pharmaceutical wholesale

 companies.

 II.     The Illegal Schemes

         A.     The Fraudulent Scheme

                35 .   From in or about and between August 2018 and August 2020, the

 defendants PETER KHAIM and ARKADIY KHAlMOV, together with others, obtained
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 11 of 23 PageID #: 257




  ownership and control of the Scheme Pharmacies by creating new corporations under New York

  State law and acquiring pre-existing pharmacies. KHA IM and KHAIMOV concealed and

  disguised their involvement in the Scheme Pharmacies by paying nominee owners to open bank

  accounts for the Scheme Pharmacies and by falsely representing their respective ownership

  rights to the Scheme Pharmacies, when in fact KHAIM and KHAIMOV owned and controlled

  the Scheme Pharmacies and the associated bank accounts. KHAIM and KHAIMOV used the

  nominee owners ' means of identification, including, but not limited to, the nominee owners'

  names and signatures, to, among other things, submit New York Pharmacy Applications, open

  bank accounts and receive and transfer the proceeds of the fraudulent scheme.

                 36.    The defendants PETER KHAIM and ARKADIY KHAIMOV, together

  with others, also paid licensed pharmacists to act as Supervising Pharmacists of the Scheme

  Pharmacies in name only, when in fact these individuals never performed the duties of a

  Supervising Pharmacist.

                 37.    The defendants PETER KHAIM and ARKADIY KHAIMOV, together

  with others, then submitted and caused the submission of false and fraudulent New York

  Pharmacy Applications for the Scheme Pharmacies that (a) made false representations about the

  ownershjp of the Scheme Pharmacies and failed to disclose KHAIM and KHAIMOV's roles as

  owners, officers, partners, members and principal stockholders of the Scheme Pharmacies; and

  (b) made false and fraudulent representations that certain licensed pharmacists were the

  Supervising Phaimacists of the Scheme Pharmacies, even though the licensed pharmacists did

  not carry out the roles and responsibilities of a Supervising Pharmacist as required by New York

  State law.




                                                 11
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 12 of 23 PageID #: 258




                38.    As the effects of the COVID-19 pandemic began to be felt in the United

 States, the defendants PETER KHAIM and ARKADfY KHAIMOV, together with others,

 capitalized on the national emergency for their own financial gain by using the Emergency

 Override Code and the relaxation of the Refill-Too-Soon Edits to submit additional false and

 fraudulent claims for Targretin Gel 1% and Panretin Gel 0.1 % that were never dispensed by the

 Scheme Pharmacies.

                39.    While the Emergency Override Code was designed to ensure that

 beneficiaries received access to needed medications during the COVID-19 public health

 emergency, and as the New York metropolitan area became the epicenter of the COVID-19

 outbreak in the United States in the spring of 2020, the defendants PETER KHAIM and

 ARKADIY KHAIMOV, together with others, fraudulently caused an exponential increase in the

 number and value of claims that were submitted by the Scheme Pharmacies for Targretin Gel I%

 and Panretin Gel 0.1 %. KHAIM AND KHAIMOV fraudulently submitted and caused the

 submission of claims for Targretin Gel 1% and Panretin Gel 0.1 % that were not actually

 dispensed by (a) inappropriately overriding the requirement of the Prescription Drug Plans that

 the Scheme Pharmacies receive prior authorization before being reimbursed for purportedly

 dispensing Targretin Gel 1% and Panretin Gel 0.1 %; and (b) fraudulently overriding the Refill-

 Too-Soon Edits of the Prescription Drug Plans in order to submit claims for multiple 30-day

 supplies of Targretin Gel 1% and Panretin Gel 0.1 % that were purportedly dispensed to a single

 beneficiary. As a result, payments by the Prescription Drug Plans to the Scheme Pharmacies

 correspondingly spiked in the months after the declaration of the COVID-19 public health

 emergency.   For example, payments for Targretin Gel 1% to one of the Scheme Pharmacies,

 Zone Pharmacy, increased from an average of under $12,000 per month in the nine months



                                                12
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 13 of 23 PageID #: 259




  preceding COVID-19 to nearly $2 million per month from approximately March 2020 to May

  2020.

                 40.    The defendants PETER KHAIM and ARKADIY KHAIMOV, together

  with others, submitted and caused the submission, including by interstate wire, of fraudulent

  claims for prescription drugs purportedly dispensed by the Scheme Pharmacies. The

  prescription drugs KHAIM and KHAIMOV sought reimbursement for were never in fact: (a)

  purchased or stocked by the Scheme Pharmacies; (b) dispensed by the Scheme Pharmacies to

  beneficiaries; (c) prescribed by the medical professionals who were represented to have

  authorized and prescribed them; and (d) medically necessary and reasonable. These

  prescriptions included, among other things, Targretio Gel 1% and Panretin Gel 0.1 %.

                 41.    The defendants PETER KHAIM and ARKADIY KHAIMOV, together

  with others, also submitted and caused the submission, including via interstate wire, of

  fraudulent claims for prescription drugs, including Targretin Gel 1% and Panretin Gel 0.1 %, that

  were purportedly dispensed by the Scheme Pharmacies during time periods that the Scheme

  Pharmacies were defunct, non-operational , not licensed, without employees and not supervised

  by a Supervising Pharmacist as required by New York State law.

                 42.    Moreover, the defendants PETER KHAIM and ARKADIY KHAIMOV,

  together with others, sought to conceal and disguise the scheme by, among other things,

  (a) creating and causing the creation of the Pass-Through Entities and assigning names to certain

  of the Pass-Through Entities to make them appear to be legitimate pharmaceutical wholesale

  companies; (b) creating and causing the creation of false references on checks to invoice

  numbers to make it appear as if the checks were used by the Scheme Pharmacies to purchase
                                        I


  phaimaceutical drugs from the Pass-Through Entities when, in fact, they were not; and (c)



                                                  13
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 14 of 23 PageID #: 260




  transferring funds from the Scheme Pharmacies to the Pass-Through Entities that were purported

  payments for pharmaceutical drugs, including Targretin Gel I% and Panretin Gel 0.1 %,

  purportedly dispensed by the Scheme Pharmacies to the Pass-Through Entities, when, in fact, no

  drugs were purchased or dispensed.

                 43.     The defendants PETER KHAIM and ARKADIY KHAIMOV, together

  with others, submitted and caused the submission, including via interstate wire, of over $39

  million in claims for Targretin Gel I% and $6 million in claims for Panretin Gel 0.1 % to the

  Prescription Drug Plans, including claims that were medically unnecessary and not ordered by a

  medical professional, as represented in the submitted claims, and never provided to the

  beneficiary by the Scheme Pharmacies.

         B.      The Money Laundering Scheme

                 44.    From in or about and between September 2019 and August 2020, the

  defendants PETER KHAIM and ARKADIY KHAIMOV, along with others, caused Money

  Launderer I to create or otherwise establish or acquire the Pass-Through Entities to further their

 fraudulent scheme. KHAIM and KHAIMOV, together with others, assigned names to certain of

 the Pass-Through Entities to closely resemble the names of real pharmaceutical wholesale

 companies. Moreover, KHAIM and KHAIMOV, together with others, paid and caused

 payments to be made to various individuals to open bank accounts for the Pass-Through Entities.

 In order to open the bank accounts, the individuals made false statements to financial institutions

 and others about the ownership of the Pass-Through Entities.

                 45.    The defendants PETER KHAIM and ARKADIY KHAIMOV, together

 with others, concealed and disguised the nature, location, source, ownership and control of the

 proceeds from the fraudulent scheme by causing the transfer of the fraud proceeds from the



                                                  14
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 15 of 23 PageID #: 261




  Scheme Pharmacies to the Pass-Through Entities, from which KHAIM, KHAIMOV and their

  co-conspirators sent money to other bank accounts in the United States and abroad.

                46.     The defendants PETER KHAIM and ARKADIY KHAIMOV, together

  with others, also created and caused the creation of references on checks for payment of

  fabricated or non-existent invoices to make it appear like the Scheme Pharmacies were

  purchasing pharmaceutical drugs from the Pass-Through Entities when they in fact were not.

                47.     In the first phase of the scheme, PETER KHAIM and ARKADIY

  KHAIMOV, along with others, dissipated, transformed and concealed the nature, source,

  location, ownership, control and origin of the fraud proceeds by causing the Pass-Through

  Entities to wire funds to companies in China to pay for goods purportedly ordered by businesses

  in Uzbekistan. These funds were in turn used to pay certain individuals in Uzbekistan who were

  designated by customers of an unlicensed money services business in Queens, New York. In

  exchange, KHAIM and KHAIMOV, along with others, received a corresponding amount of cash

  from Money Launderer 1, minus a commission, that was supplied by members of the Uzbek

  community to the unlicensed money services business for transfer to certain individuals in

  Uzbekistan.

                48.       In the second phase of the scheme, when the reimbursements paid by the

  Prescription Drug Plans for Targretin Gel 1% and Panretin Gel 0.1% exceeded the amount of

  cash available to the unlicensed money services business, the defendants PETER KHAIM and

  ARKADIY KHAIMOV, together with others, including Money Launderer 1, dissipated,

 transformed and concealed the nature, source, location, ownership, contro l and origin of the

 fraud proceeds by causing the nominee account signatories on the Pass-Through Entities to (a)

 withdraw cash and have it delivered, at times in the middle of the night, to KHAIMOV and his



                                                 15
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 16 of 23 PageID #: 262




 relatives; and (b) purchase millions of dollars in certified checks and write personal checks made

 payable to KHAIMOV and KHAIM, their relatives, other individuals designated by KHAIMOV

 and companies under KHAIMOV and KHAIM's control.

                 49.       The defendants PETER KHAIM and ARKADIY KHAIMOV dissipated

 the fraud proceeds by transferring such proceeds to family members and others, investing such

 proceeds in real estate located in the United States and abroad and purchasing jewelry and other

 luxury items.

                                           COUNT ONE
                       (Conspiracy to Commit Health Care Fraud and Wire Fraud)

                 50.      The allegations contained in paragraphs one through 49 are realleged and

 incorporated as if fully set forth in this paragraph.

                 51.       In or about and between October 2018 and December 2020, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants PETER KHAIM and ARKADIY KHAIMOV, together with others, did:

                          (a)    knowingly and willfully conspire to execute a scheme and artifice

 to defraud one or more health care benefit programs, as defined in Title 18, United States Code,

 Section 24(b ), to wit: the Prescription Drug Plans, and to obtain by means of one or more

 materially false and fraudulent pretenses, representations and promises, money and property

 owned by, and under the custody and control of, said health care benefit programs, in connection

 with the delivery of and payment for health care benefits, items and services, contrary to Title

  18, United States Code, Section 1347; and

                          (b)    knowingly and intentionally conspire to devise a scheme and

 artifice to defraud the Prescription Drug Plans, and to obtain money and property from them by

 means of one or more materially false and fraudulent pretenses, representations and promises,


                                                   16
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 17 of 23 PageID #: 263




 and for the purpose of executing such scheme and aitifice, to transmit and cause to be

 transmitted by means of wire communications in interstate commerce writings, signs, signals,

 pictures and sounds, contrary to Title 18, United States Code, Section 1343 .

                (Title 18, United States Code, Sections 1349 and 3551 et~-)

                                            COUNT TWO
                              (Conspiracy to Commit Money Laundering)

                52.     The allegations contained in paragraphs one through 49 are realleged and

 incorporated as if fully set forth in this paragraph.

                53.      In or about and between September 2019 and December 2020, both dates

 being approximate and inclusive, within the Eastern District of New York and elsewhere, the

 defendants PETER KHAIM and ARKADIY KHAIMOV, together with others, did knowingly

 and intentionally conspire to commit offenses under Title 18, United States Code, Sections 1956

 and 1957, to wit:

                        (a)     to conduct and attempt to conduct financial transactions involving

 the proceeds of one or more specified unlawful activities, to wit: (i) wire fraud, in violation of

 Title 18, United States Code, Section 1343; (ii) health care fraud, in violation of Title 18, United

 States Code, Section 1347; and (iii) conspiracy to commit health care fraud, in violation of Title

  18, United States Code, Section 1349, knowing that the property involved in the transactions

 represented the proceeds of some form of unlawful activity, and knowing that the transactions

 were designed in whole and in part to conceal and disguise the nature, location, source,

 ownership and control of the proceeds of the specified unlawful activity, contrary to Title 18,

 United States Code, Section 1956(a)(l)(B)(i);

                        (b)     to transport, transmit and transfer, and attempt to transport,

 transmit and transfer monetary instruments and funds from a place in the United States to and


                                                   17
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 18 of 23 PageID #: 264




 through a place outside of the United States, knowing that the monetary instruments and funds

 involved in the transportation, transmission and transfer represented the proceeds of some form

 of unlawful activity, and knowing that such transportation, transmission and transfer was

 designed in whole and in part to conceal and disguise the nature, location, source, ownership and

 control of the proceeds of the specified unlawful activity, to wit: (i) wire fraud, in violation of

 Title 18, United States Code, Section 1343; (ii) health care fraud, in violation of Title 18, United

 States Code, Section 1347; and (iii) conspiracy to commit health care fraud, in violation of Title·

 18, United States Code, Section 1349, contrary to Title 18 United States Code, Section

 l 956(a)(2)(B)(i); and

                          (c)    to engage and attempt to engage in one or more monetary

 transactions in criminally derived property of a value greater than $10,000 and derived from one

 or more specified unlawful activities, to wit: (i) wire fraud , in violation of Title 18, United States

 Code, Section 1343; (ii) health care fraud , in violation of Title 18, United States Code, Section

 1347; and (iii) conspiracy to commit health care fraud , in violation of Title 18, United States

 Code, Section 1349, contrary to Title 18, United States Code, Section 1957.

                  (Title 18, United States Code, Sections l 956(h) and 3551 et seq.)

                                  COUNTS THREE THROUGH SIX
                                  (Concealment Money Laundering)

                 54.      The allegations contained in paragraphs one through 49 are realleged and

 incorporated as if fully set forth in this paragraph.

                 55.      On the dates set forth below, within the Eastern District of New York and

 elsewhere, the defendants PETER KHAIM and ARKADIY KHAIMOV, together with others,

 did knowingly and intentionally conduct and attempt to conduct one or more financial

 transactions affecting interstate and foreign commerce, which financial transactions involved the


                                                    18
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 19 of 23 PageID #: 265




 proceeds of one or more specified unlawful activities, to wit: (i) wire fraud, in violation of Title

  18, United States Code, Section 1343; (ii) and health care fraud, in violation of Title 18, United

  States Code, Section 134 7, knowing that the property involved in such transactions represented

 the proceeds of some form of unlawful activity, and knowing that such transactions were

  designed in whole and in part to conceal and disguise the nature, location, source, ownership,

 and control of the proceeds of one or more of the specified unlawful activities, as set forth below:

                                   A1mroximate
     Count       Defendant                                              Transaction
                                      Date

                                                         Deposit of a cashier's check number
                                                         1371712276 in the approximate amount of
                   PETER                                 $280,000 into account number ending in
    THREE                          May 18, 2020
                   KHAIM                                 7356, belonging to PETER KHAIM, and
                                                         drawn on account number ending in 1955

                                                         Deposit of check number 100 in the
                                                         approximate amount of $20,000, and drawn
                   PETER
     FOUR                         January 13, 2020       on Zone Pharmacy account number ending
                   KHAIM
                                                         2008

                                                         Deposit of a cashier's check number
                                                         115678669 in the approximate amount of
                                                         $200,000 into account number ending in
                 ARKADIY                                 6644, belonging to ARKADIY KHAIMOV,
     FIVE                          April 17, 2020
                 KHAIMOV                                 and drawn on the account of Company 1, an
                                                         entity the identity of which is known to the
                                                         Grand Jury

                                                         Transfer of approximately $1 ,000,000 from
                                                         account number ending 6644, belonging to
                 ARKADIY                                 ARKADIY KHAIMOV, to account number
      SIX                          May 28, 2020
                 KHAIMOV                                 ending in 7707, belonging to Relative 1, a
                                                         relative of ARKADIY KHAIMOV whose
                                                         identity is known to the Grand Jury

                 (Title 18, United States Code, Sections 1956(a)(1)(B)(i), 2 and 3551 et §.ffi.)




                                                    19
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 20 of 23 PageID #: 266




                                           COUNT SEVEN
                                       (Aggravated Identity Theft)

                  56.     The allegations contained in paragraphs one through 49 are realleged and

  incorporated as if fulty set forth in this paragraph.

                  57.     In or about and between March 2020 and May 2020, both dates being

  approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

  PETER KHAIM, together with others, during and in relation to the crime charged in Count One,

  did knowingly and intentionally transfer, possess and use, without lawful authority, any means of

  identification of one or more other person, to wit: John Doe, an individual whose identity is

  known to the Grand Jury, knowing that the means of identification belonged to another person.

                  (Title 18, United States Code, Sections 1028(A)(a)(l), 1028A(b), 1028A(c)(5), 2

  and 3551 et~-)

                  CRIMINAL FORFEITURE ALLEGATION AS TO COUNT ONE

                  58.     The United States hereby gives notice to the defendants that, upon their

  conviction of the offense charged in Count One, the government will seek forfeiture in

  accordance with Title 18, United States Code, Section 982(a)(7), which requires any person

  convicted of a federal health care offense to forfeit property, real or personal, that constitutes, or

  is derived directly or indirectly from, gross proceeds traceable to the commission of such

 offense.

                 59.     If any of the above-described forfeitable property, as a result of any act or

 omission of the defendants:

                          (a)    cannot be located upon the exercise of due diligence;

                         (b)      has been transferred or sold to, or deposited with, a third party;

                         (c)     has been placed beyond the jurisdiction of the court;


                                                    20
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 21 of 23 PageID #: 267




                         (d)     has been substantially diminished in value; or

                         (e)     has been commingled with other property which cannot be divided

 without difficulty;

  it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

  incorporated by Title 18, United States Code, Section 982(b)(l), to seek forfeiture of any other

  property of the defendants up to the value of the forfeitable property described in this forfeiture

 allegation.

                 (Title 18, United States Code, Sections 982(a)(7) and 982(b)(l); Title 21, United

  States Code, Section 853(p))

       CRIMINAL FORFEITURE ALLEGATION AS TO COUNTS TWO THROUGH SIX

                 60.     The United States hereby gives notice to the defendants that, upon their

 conviction of any of the offenses charged in Counts Two through Six, the government will seek

 forfeiture in accordance with Title 18, United States Code, Section 982(a)(l), which requires any

  person convicted of such offenses to forfeit any property, real or personal , involved in such

 offenses, or any property traceable to such property.

                 61.     If any of the above-described forfeitable property, as a result of any act or

 omission of the defendants:

                         (a)     cannot be located upon the exercise of due diligence;

                         (b)     has been transferred or sold to, or deposited with, a third party;

                         (c)     has been placed beyond the jurisdiction of the court;

                         (d)     has been substantially diminished in value; or

                         (e)     has been commingled with other property which cannot be divided

 without difficulty;



                                                   21
Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 22 of 23 PageID #: 268




  it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

  incorporated by Title 18, United States Code, Section 982(b)(l), to seek forfeiture of any other

  property of the defendants up to the value of the forfeitable property described in this forfeiture

  allegation.

                 (Title 18, United States Code, Sections 982(a)(l) and 982(b)(l); Title 21, United

  States Code, Section 853(p))




                                                                       FOREPERSON




  MAR.Kl   SKO
  ACTING ~DSTATESATTORNEY
  EASTERN DISTRICT OF NEW YORK




 :c?-   ~\ K~ ~--- / trJe-
  DANIEL KAHN
  ACTING CHIEF, FRAUD SECTION
  CRIMINAL DIVISION
  U.S. DEPARTMENT OF JUSTICE




                                                   22
                   Case 1:20-cr-00580-AMD Document 32 Filed 05/21/21 Page 23 of 23 PageID #: 269


F. # 2020R0l 145
FORM DB D-34                 No.
JUN. 85

                                         UNITED STATES DISTRICT COURT
                                                   EASTERN District of NEW YORK

                                                          CRIMINAL DIVISION

                                           THE UNITED STATES OF AMERICA
                                                                        vs.

                                                               PETERKHAIM
                                                                       and
                                                            ARKADIY KHAIMOV,
                                                                                                Defendants.

                                            SUPERSEDING INDICTMENT
                             (T. 18, U.S.C., §§ 982(a)(l), 982(a)(7), 982(b)(l), 1028A(a)(l), 1028A(b),
                              1028A(c)(5), 1349, 1956(a)(l)(B)(i), 1956(h), 2 and 3551 et seq. ; T. 21 ,
                                                          U.S .C., § 853(p))
                                   A true bill.




                             Filed in open court th is __ ________ _ ____ _ _ day,

                             of _ ___ _____ _ _ _ A. D. 20 __ _ _ _


                                                                                                       Clerk



                             Bail, $ _______________ _ ______________ _ ___ _

                                                  Andrew Estes, Trial Attorney (718) 254-6250
                                                                          23
